Filing # 121805SSf Bed 7595/2097 914/57 PH? 09/26/22 Page 1 of S PagelD 53

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT IN AND FOR

LEE COUNTY, FLORIDA CIVIL DIVISION
PETER HERNANDEZ,

Plaintiff,
VS. CASE NO: 2021-CA

RACETRAC PETROLEUM, INC.,

Defendant. /

 

COMPLAINT

COMES NOW Plaintiff, PETER HERNANDEZ, and sues Defendant, RACETRAC
PETROLEUM, INC., and alleges:

1. This is an action for damages that exceeds Thirty thousand one dollar and no
cents ($30,001.00), exclusive of interest, costs and attorneys’ fees. !

2. Plaintiff is a natural person residing in Lee County, Florida.

3. At all times material to this action, RACETRAC PETROLEUM, INC. is a Florida
corporation licensed to do business in the State of Florida.

4. At all times material hereto, Defendant was the owner and in possession of that
certain business located at 10801 Furlong Street, Bonita Springs, FL, said business being that of a

Gas Station, open to the general public, including the Plaintiff herein.

 

1 This is an action for damages that exceeds the sum of THIRTY THOUSAND AND ONE DOLLARS ($30,001.00), exclusive
of costs, interest and attorneys’ fees (The estimated value of Plaintiff's claim is in excess of the minimum jurisdictional threshold
required by this Court). Accordingly, Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated amount of the
claim” as required in the preamble to the civil cover sheet for jurisdictional purposes only (the Florida Supreme Court has
ordered that the estimated “amount of claim” be set forth in the civil cover sheet for data collection and clerical purposes only).
The actual value of Plaintiff’s claim will be determined by a fair and just jury in accordance with Article 1, Section 21, Fla.
Const.

eFiled Lee County Clerk of Courts Page 1
Case 2:21-cv-00266 Document 1-7 Filed 03/26/21 Page 2 of 3 PagelD 54

5. On 06/18/2019, Plaintiff visited Defendant’s premises located at the above
address going into the gas stations restroom.

6. At said time and place, Plaintiff was at the RaceTrac using the restroom, lawfully
upon the premises of the Defendant, who owed Plaintiff a duty to exercise reasonable care for his
safety.

7. At said time and place, Defendant breached its duty owed to Plaintiff by
committing one or more of the following omissions or commissions:

a) Negligently failing to maintain or adequately maintain the restroom and the leak
therein, thus creating a hazardous condition to members of the public utilizing said
restroom, including the Plaintiff herein, thus creating an unreasonably dangerous
condition for Plaintiff;

b) Negligently failing to inspect or adequately inspect the restroom, as specified above,
to ascertain whether the leak in the restroom constituted a hazard to guests utilizing
said restroom, including the Plaintiff herein, thus creating an unreasonably dangerous
condition to the Plaintiff;

c) Negligently failing to inspect or adequately warn the Plaintiff of the danger of the
restroom and the leak, when Defendant knew or through the exercise of reasonable
care should have known that said restroom was unreasonably dangerous and that
Plaintiff was unaware of same; and

d) Negligently failing to correct or adequately correct the unreasonably dangerous

condition of the leak in the restroom on Defendant’s premises, when said condition

eFiled Lee County Clerk of Courts Page 2
Case 2:21-cv-00266 Document 1-7 Filed 03/26/21 Page 3 of 3 PagelD 55

was either known to Defendant or had existed for a sufficient length of time such that
Defendant should have known of same had Defendant exercised reasonable care.

8. As a result, while Plaintiff was visiting the Defendant’s business, he slipped and fell
in the restroom, sustaining injuries as set forth.

9. As a direct and proximate result of the negligence of Defendant, Plaintiff suffered
bodily injury in and about his body and extremities, resulting in pain and suffering, disability,
disfigurement, permanent and significant scarring, mental anguish, loss of the capacity for the
enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of
earning, loss of the ability to earn money, and aggravation of previously existing condition. The
losses are either permanent or continuing and Plaintiff will suffer the losses in the future.

WHEREFORE, the Plaintiff, PETER HERNANDEZ, sues the Defendant, RACETRAC
PETROLEUM, INC., for damages and demands judgment in excess of Thirty Thousand Dollars
and One ($30,001.00), plus interest and costs, and demands trial by jury of all issues so triable.

RESPECTFULLY submitted this 22" day of February, 2021.

s/Gunter Fernandez /

 

GUNTER FERNANDEZ, ESQ.

FBN: 112480

Morgan & Morgan

12800 University Dr, Suite 600

Fort Myers, FL 33907

Phone: (239) 432-6648

Attomeys for Plaintiff

E-Mail: gfernandez@forthepeople.com
achavez@forthepeople.com
mmarichal@forthepeople.com

eFiled Lee County Clerk of Courts Page 3
